Citation Nr: 1723601	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  13-15 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a low back disability. 


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A.Yaffe, Associate Counsel







INTRODUCTION

The Appellant served in the United States Army Reserve.  He had a period of active duty for training (ACDUTRA) from January 1983 to May 1983, a period of active duty from November 1990 to June 1991, a period of annual training from May 13, 1995, to May 26, 1995, a period of active duty from February 2005 to May 2006, and a period of active duty from May 2009 to March 2010.

This matter comes to the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Board remanded the case for further development in April 2015 to attempt to locate additional military records and to get a medical opinion. 

The Board remanded the case an additional time in October 2015 to afford the Appellant an additional opportunity to submit evidence, locate missing records, and ask for an additional medical opinion that is supported by an adequate rationale.  
There has been substantial compliance with the most recent remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a remand request is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination substantially complied with the Board's remand order).  

All development has been accomplished and the case has since returned to the Board for further appellate consideration. 


FINDINGS OF FACT

1.  The medical evidence reflects that the Appellant's 1983 back injury during active training was acute in nature, resolving without clinical residuals. 

2.  The competent evidence of record does not show that the Appellant had any back condition prior to his period of active duty from November 1990 to June 1991, and the current back disability did not have its onset during this period of active service. 

3.  In August 1994, the Appellant incurred a back injury at his civilian job.

4.  The Appellant's low back disability, clearly and unmistakably,  pre-existed his May 1995 period of annual training and was clearly and unmistakably not aggravated during such service or any subsequent period of qualifying service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 1153, 5107 (West 2014); 38 C.F.R. §§ 101, 3.6, 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. Vet. App. 3.102, 3.156(a), 3.159, 3.326(a) (2016).

A pre-adjudicatory letter dated in July 2011 explained the evidence necessary to substantiate the claim and VA and the Appellant's responsibilities.  The letter informed the Appellant of his and VA's respective duties for obtaining evidence.  See 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b).  In addition, the letter explained how a disability rating is determined and the basis for determining an effective date upon the grant of any benefit sought.  He has therefore received all required notice concerning his claim.

VA has also met the duty to assist the Appellant.  His claims file contains his military personnel records, VA and private medical records and lay statements in support of the claim.  It also contains some, but not all of his service treatment records (STRs).  In this regard, the RO received partial STRs from the Record Management Center (RMC) in June 2011.  In a July 2011 letter, the RO requested that the Appellant submit any records he had access to and attempted to again request the records from RMC, which responded that the records were found to be unavailable.  In November 2011, the RO requested records from the Defense Personnel Records Information Retrieval System (DPRIS), but only partial records were found.  A formal memorandum of unavailability was furnished in February 2012 and a letter notifying the Appellant that all efforts were made and it was noted that the Appellant had 10 additional days to submit any evidence he had; however, the Appellant failed to respond to the letter.  After the Appellant submitted a Notice of Disagreement (NOD) in April 2012, the RO sent an additional VCAA requesting any additional evidence; the Appellant again failed to respond.  

Subsequent to the Board's April 2015 remand decision, the RO sent the Appellant an additional letter requesting any additional evidence he might have to include names of all VA physicians who he mentioned had treated him in the past.  Unfortunately, the Appellant once again failed to respond to the RO's request. 

Subsequent to the Board's October 2015 remand, the RO sent additional inquiries to RMC and the Appellant.  In January 2016, the RO sent additional inquiries to RMC and (Defense Finance and Accounting Services) DFAS.  The records that were found were identical to those that were already furnished previously.  An additional letter to the Appellant was sent in February 2016.  The Appellant failed to respond to both the January and February letters.  A March 2016 letter from RMC indicated that no records were found and that the request was flagged to assure that if new records were found in the future they will be attached to the claims file.  In August of 2016, a "Final Attempt" letter was sent to the Appellant indicating all the efforts made to locate his missing records and asking that he furnish any additional evidence he might have.  The Appellant did not respond to this letter. 

When an appellant's complete service treatment records are not available, the Board's duty to explain its findings and conclusions is heightened.  There is a heightened duty of the Board to consider the resolving reasonable doubt in favor of the claimant, to assist the claimant in developing the claim, and to explain its decision when the Appellant's medical records have been destroyed.  O'Hare v Derwinski, 1 Vet. App. 365 (1991).  The legal standard for proving a claim for service connection is not lowered, but rather the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Appellant is increased.  

The Appellant was afforded VA examinations for his low back disorder in March 2013 and May 2015, which were determined to be inadequate in that the rationale was incomplete.  An additional medical opinion was obtained in May 2016, which the Board finds adequate to decide the claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board's October 2015 remand requested that the RO make additional attempts to locate the Appellant's missing records to include contacting the Appellant and the relevant agencies.  The Board notes that various attempts were made to locate and retrieve any additional evidence that would assist the Appellant in substantiating his claim for benefits.  In addition, unfortunately, the Appellant also failed to respond to any of the RO letters asking for additional evidence in support of his claim.  See 38 U.S.C.A. § 5107(a) ("A claimant has the responsibility to present and support a claim for benefits."); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "whether submitted by the claimant or VA...the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination); Fagan v. Shinseki, 573 F.3d 1282, 1286 (2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility).  

Therefore, The Board finds that the RO complied with the Board's October 2015 remand decision in attempt to retrieve the Appellant's records, but as documented the records were deemed unavailable and future attempts were considered to be futile.  

The Appellant has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained and that is obtainable.  He has received all essential notice, has had a meaningful opportunity to participate effectively in the development of this claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  All necessary development has been accomplished to the extent possible and, therefore, appellate review of this claim may proceed without unduly prejudicing the Appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


Pertinent Laws and Regulations Governing Service Connection Claims

The term "veteran" is defined in 38 U.S.C.A. § 101 (2) (West 2014) as "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  Active military, naval, or air service includes any period of active duty for training (ACDUTRA), during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101 (21), (24) (West 2014); 38 C.F.R. § 3.6 (a), (d) (2016).  ACDUTRA includes full-time duty performed for training purposes by members of the National Guard of any state.  38 U.S.C.A. §§ 101 (22), 316, 502, 503, 504, 505 (West 2014); 38 C.F.R. § 3.6 (c)(3) (2016). 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (a) (2016).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed disability on a direct basis, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  However, 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

When a preexisting disability is not "noted" prior to entry, VA has the burden to demonstrate, by clear and unmistakable evidence, both that the disorder at issue preexisted service and that it was not aggravated by service.  See VAOPGCPREC 3-2003 (July 2003); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  If the disability is shown to be preexisting, it will be presumed to have been aggravated by service where there was an increase in disability during service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; see also Horn v. Shinseki, 25 Vet. App. 231, 238 (2012).
However, the advantages of these evidentiary presumptions do not extend to those who claim service connection based on a period of ACDUTRA or INACDUTRA.  Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (noting that the Board did not err in not applying presumptions of sound condition and aggravation to Appellant's claim where she or he served only on ACDUTRA and had not established any service-connected disabilities from that period). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). 

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.
 
The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth at 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).


Background

The Appellant seeks service connection for a low back disability.  He contends that he initially injured his low back in service in 1983, and that he reinjured it doing push-ups during training in 1995.  In his notice of disagreement, he asserted that he has been treated by various civilian doctors since reinjuring his back in 1995 and that his back problems were aggravated while serving in Afghanistan and Iraq. 

Historically, the available STRs showed that the Appellant was admitted to a service hospital in June 1983, for evaluation of low back pain that had been present for one week.  Although the report indicated that x-ray studies were taken, there are no other STRs of record.  The ER report showed the Appellant's unit was "A-3-4" and that his service status was "E-IAD" enlisted - inactive duty.  

The evidence confirms that the Appellant was on a period of inactive duty for training in June 1983.  The available service treatment records (STRs) show that the Appellant was admitted to a service hospital during his June 1983 period of INACDUTRA for evaluation of low back pain that had been present for one week.  The report indicated that x-rays were taken, but the results of those studies are not indicated.  

The STRs further show that he denied any recurrent back pain on a quad-annual examination in August 1986.  No pertinent abnormalities were noted at that time. 

Similarly, the Appellant denied any history of recurrent back pain on a service examination in September 1990, and on a redeployment examination in April 1991, and no pertinent abnormalities were noted on either occasion.  

While on ACDUTRA on May 17, 1995, he was seen for low back pain after doing push-ups during a PT test.  A service Report of Investigation at that time showed that the Appellant reported that he had suffered a severe back injury at his civilian job in August 1994 and was off work for 10 days, and that he had occasional back pain ever since that injury; the assessment was arthritis left sacroiliac.  The report does not indicate that x-ray or any diagnostic studies were performed. 

In addition, a July 1995 Army Reserve Periodic Examination indicates his subjective report of recurrent back pain which the examiner noted suggested a subacute pattern of the conditions with symptoms that lasted for two months after the injury.  

In an April 2003 Post-Deployment questionnaire, the Appellant marked "no back pain" in answering the question of whether or not he then had symptoms or if he developed any symptoms during this deployment. 

Private medical records showed that the Appellant was seen for evaluation of his low back pain in December 2003.  At that time, the Appellant reported intermittent low back pain after working long hours or when doing push-ups, but said that he had no problems running, biking or swimming.  He said that he was interested in reenlisting in the military and had not had a CT scan or physical therapy.  X-ray studies showed anterior endplate spurring from L2 through L4 and mild curvature in the upper lumbar spine to the right.   

A June 2004 Pre-Deployment Health Assessment (PDHA) showed that he had been issued a P2 profile for "lower back injury."   

He was given a physical profile in May 2005 for low back pain and that he had experienced intermittent low back issues.  

An April 2008 Report of Medical Examination shows a reported history of degenerative disc disease of the lumbar spine.  No specific injury or treatment for any low back problems was shown.  

In May 2008, the Appellant was issued another physical profile for low back pain. 

Thereafter, during the Appellant's active service (from 2009 to 2010) showed that the Appellant was placed on permanent profile and restricted from sit-ups and push-ups, but was otherwise able to perform the physical activities of military service, to include running, biking, swimming, carrying his weapon and move with a fighting load at least two miles (48 pounds of gear).  

A physical profile from February 2009, noted that he had chronic low back pain, yet the medical condition noted on the profile was neck pain and in May 2009, a review of the Appellant's physical profile for intermittent low back issues noted that he had a "U2L2" profile, but indicated that he was fit to perform his duties. 

Although the Veteran was examined by VA in March 2013, the examiner's assessment as to the etiology of his low back disability was wholly conclusory and appears to have been based primarily on a reported history of a work-related back injury in 1994.  

The Board remanded the case in April 2015 to obtain an additional medical opinion. 
In May 2015, a VA examiner stated, in part, that there was a lack of sufficient clinical evidence to establish a preexisting back injury, as there was no injury prior to May 1995.  However, in reaching this conclusion, the examiner did not address the evaluation of low back pain in June 1983 or the service treatment records dated in May 1995 documenting the Appellant's own reports of a back injury at his civilian job in 1994.  Therefore, the Board sought an additional medical opinion.

In a May 2016 addendum, the examiner, a VA attending physician, noted that the Appellant's entire record had been reviewed.  The examiner indicated that the one complaint of low back pain in 1983 was acute in nature and resolved without clinical residuals, as evidenced by subsequent examinations in 1986, 1990, and 1991, thus supporting normal function of the spine.  The examiner further stated that it was clear that the Appellant had a back disorder prior to his annual training in 1995, based on an August 1994 civilian work accident and not due to his 1983 injury.  The examiner further noted the documentation of the Appellant's self-report of a severe back injury in August 1994 requiring ten days of at-home convalescence, will stand as medical evidence of the injury.  Lastly, the examiner noted that this injury developed into a chronic condition, evidenced by the Appellant's self-report (documented in the LOD investigation report) as having "occasional symptoms since that injury."  The examiner opined that the Appellant's back disability, which clearly and unmistakably existed prior to his May 1995 annual training, was clearly and unmistakably not aggravated beyond its natural progression by an in-service event, injury or illness, including during his May 1995 annual training.  Lastly, the examiner determined that, by the time the Appellant entered active service in 2005 and again in 2009, he had established a chronic pattern of a low back condition, but such condition was clearly and unmistakably not aggravated during those periods of service.  

Analysis

After a thorough review of the claims file, the Board finds that the criteria to establish service connection for a low back disorder are not met.

Initially, the Board finds that the Appellant has a current low back disability.
The Appellant does not assert and the evidence does not show that he had a back disability prior to his 1983 period of INACDUTRA, which was confirmed by the 2016 VA medical examiner.  Although the STRs demonstrate that the Appellant injured his low back during his 1983 period of INACDUTRA, the 2016 VA medical examiner specifically determined that such back injury was acute and had resolved without sequelae.  There is no competent evidence relating the Appellant's current back disability to the 1983 injury.  Indeed, the 2016 VA examiner was unable to establish a nexus between the 1983 injury and the Appellant's current back disability.  

The evidence subsequent to the resolved 1983 back injury does not show any further back complaints by the time the Appellant entered a period of active duty from November 1990 to June 1991.  There is also no evidence of any back complaints, treatment, or diagnoses during such active service.  

The Appellant next entered a period of two week -annual training from May 13, 1995, to May 26, 1995, during which he asserts that he "re-injured" his back doing push-ups.  This annual training is considered ACDUTRA.

The evidence does confirm that he was seen for low back pain after doing push-ups during a PT test during his May 1995 annual training; however, the evidence also shows that he had severely injured his back previously, during his civilian job in August 1994.  Thus, when he sought treatment for a back injury during his May 1995 annual training, he had had a back disability that pre-existed such service.  Nonetheless, the May 2016 VA examiner ultimately determined that the Appellant's back disability, which clearly and unmistakably existed prior to his 1995 annual training, was clearly and unmistakably not aggravated beyond its natural progression by an in-service event, injury or illness, finding that his back pain symptoms had clearly resolved.  There is no competent evidence to the contrary.

The Appellant's back was subsequently evaluated as normal during further examinations until 2003, at which time, a pattern of a chronic low back pain had developed.  

Therefore, when he entered active service in 2005, he clearly and unmistakably had a pre-existing back disability, but the May 2016 examiner was unable to find any objective evidence of clinical symptomatology, which would suggest a worsening of the Appellant's back condition.  In fact, the examiner acknowledged the Appellant's report of back pain on a December 2007 Post Deployment Health Re-Assessment, but also noted that the reassessment did not provide any other clinical features, treatments, or diagnostics related to any worsening of the back disability.  The examiner explained further that pain had always been a constant symptom of the Appellant's back disorder, but, again, found no objective evidence of any worsening.  The examiner observed the Appellant's self-report of "no back pain"   on a January 2008 Post Deployment Health Assessment.  Although recognizing the Appellant's reports of back pain, the examiner determined that his pain was only reported on an intermittent, recurring pattern.  Ultimately, the examiner did not find any objective evidence of the Appellant's back pain condition having been worsened or aggravated beyond its natural progression by the period of active service in 2005-2006.  The examiner concluded that the Appellant's pre-existing back disability was clearly and unmistakably not aggravated beyond its natural progression during active service beginning in 2005.  

Similarly, the May 2016 VA examiner found no worsening or aggravation of the Appellant's back disability beyond its natural progression by the period of active service from 2009 to 2010.  The examiner found noteworthy that, although a February 2009 physical profile noted that the Appellant had chronic low back pain, the actual medical condition noted on the profile was neck pain.  The examiner also noted that while a May 2009 physical profile was issued for intermittent low back issues (a "U2L2" profile), it also indicated that he was fit to perform his duties.  Again, the May 2016 VA examiner determined that the Appellant had a back disability that clearly pre-existed his period of active duty from May 2009 to March 2010, and was clearly and unmistakably not aggravated beyond its natural progression by an in-service event, injury or illness.  In so finding, the examiner explained that the medical records, to include STRs and VAMC treatment records, are silent for any complaints, diagnostics, or treatments for a worsening back condition during the active duty period of May 2009 to March 2010.  In fact, the examiner noted that subsequent medical records from March 2010 (in particular those from Louisville VAMC), are also silent as for any subjective reports of back symptoms and objective medical documentation of back complaints, diagnostics, or treatments until March of 2013.  In this regard, the first documented subjective report of back condition symptoms after his 2010 service separation was at the time the Appellant submitted his VA compensation claim in March 2013.  Thus, the examiner concluded that there was also a lack of evidence of any low back condition, symptoms, or treatment within the three years after the Appellant's active military service in 2009-2010.  For all of the reasons cited, the 2016 VA examiner found no objective evidence to establish a pattern of aggravation beyond the natural progression of the Appellant's pre-existing back condition and ultimately concluded that the pre-existing back disability was clearly and unmistakably not aggravated by his service from 2009-2010.  

Significantly, the Board finds the May 2016 examiner's opinions to be highly probative as the examiner has medical expertise, reviewed the claims file, provided reasoning for the expressed opinion, and reconciled his opinions with the remaining evidence of record.   

The only evidence in support of this claim is the lay reports of the Appellant.  Although he is competent to report a low back pain and a continuation of such pain, he is not competent to determine whether his low back disability was or was not aggravated beyond its natural progression during any qualifying period of service, because to do so, requires medical expertise.  

Notably, the Appellant has not submitted any competent evidence relating his current back disability to any qualifying period of service.  See 38 U.S.C. § 5107 (a) ("[A] claimant has the responsibility to present and support a claim for benefits."); Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009) (holding that it is the claimant's general evidentiary burden to establish all elements of the claim).

Therefore, after careful consideration of the record, to include both lay and medical evidence, the Board finds that the preponderance of the evidence is against the claim for service connection for a low back disability.  The Board has considered the applicability of "benefit of the doubt" doctrine; however, the record does not demonstrate an approximate balance of positive and negative evidence as to warrant the resolution of this matter on that basis.  38 U.S.C.A. § 5107 (b).
 
ORDER

Entitlement to service connection for a low back disorder is denied. 



____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


